Renewed motion by appellant to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. . Motion by appellant to add the appeal to the April Term Calendar denied; appeal ordered on the calendar for the May Term, commencing April 24,1961. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.